          Case 2:19-cv-02530-JD Document 17 Filed 11/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY SHERER,                                             CIVIL ACTION
               Plaintiff,

               v.

FEDERATED MUTUAL INSURANCE                                  NO. 19-2530
COMPANY,
             Defendant.

                                           ORDER

       AND NOW, this 14th day of November, 2019, upon consideration of defendant’s Motion

to Stay Remand Pending Appeal (Document No. 12, filed October 25, 2019), and plaintiff’s

Answer to Motion to Stay (Document No. 16, filed November 13, 2019), there being no

objection, IT IS ORDERED that the Motion to Stay Remand Pending Appeal is GRANTED.

Remand of this action to the Court of Common Pleas of Philadelphia County is STAYED until

defendant’s appeal of the remand order of this Court dated October 23, 2019 is finally resolved.



                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
